IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00298-CV

MICHAEL W. BALLARD,
                                                             Appellant
v.

HEATHER M. VASKE,
                                                             Appellee




                           From the 413th District Court
                              Johnson County, Texas
                          Trial Court No. DC-C201900138


                           MEMORANDUM OPINION


       Michael Ballard filed suit against Heather Vaske seeking a declaratory judgment

for title to a piece of property in Johnson County. After a hearing on April 27, 2022, the

trial court declined to quiet title to the property as requested by Ballard. Ballard filed a

motion that the trial court construed as a motion for rehearing, and the trial court held a
hearing on that motion. The trial court declined Ballard’s requested relief and signed the

judgment on July 21, 2022.

        Ballard filed a notice of appeal in this Court on September 12, 2022. By letter dated

September 16, 2022, the Clerk of this Court notified Ballard that the appeal was subject to

dismissal because it appears that the notice of appeal was untimely. See TEX. R. APP. P.

26.1. The Clerk warned Ballard that the appeal would be dismissed unless, within 14

days of the date of this letter, a response was filed showing grounds for continuing the

appeal.

        Ballard filed a response in which he states that he did not receive the final

judgment until August 14, 2022. The notice of appeal was required to be filed within 30

days from the date the judgment was signed on July 21, 2022. TEX. R. APP. P. 26.1. A

motion for extension of time is implied when an appellant acting in good faith files a

notice of appeal within the next 15 days after the notice of appeal is due. Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Ballard’s notice of appeal was not filed within 30

days of the judgment being signed or within the next 15 days.

        Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3.




                                                  STEVE SMITH
                                                  Justice




Ballard v. Vaske                                                                       Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed October 12, 2020
[CV06]




Ballard v. Vaske                               Page 3